Citation Nr: 1819555	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  16-55 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for status post right total knee arthroplasty.

2.  Entitlement to service connection for status post left knee arthroscopy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to May 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Lake City, Utah.

The Board notes that, in the May 2016 rating decision on appeal, the RO characterized the issue on appeal as a petition to reopen a previously denied claim for service connection for bilateral knee disability.  Evidence received since the last prior denial of the claim, a July 2006 rating decision by the RO, includes portions of the Veteran's service treatment records that were not of record at the time of the July 2006 rating decision, including his separation examination.  The provisions of 38 C.F.R. § 3.156 (c) (1) (2017) provide that if, after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Id.  Therefore, the Board considers the appellant's claim for entitlement to service connection for bilateral knee disability as an original claim rather than as a petition to reopen a previously denied claim.  38 C.F.R. § 3.156 (c) (1).    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).


FINDINGS OF FACT

1.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran has right knee disability, status post arthroplasty, that is etiologically related to an in-service injury of meniscus tear.  

2.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran has a left knee disability, status post arthroscopy, that is etiologically related to an in-service injury of meniscus tear.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for status post right total knee arthroplasty have been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  

2.  The criteria for entitlement to service connection for status post left knee arthroscopy have been met.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 5107 (b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis - Bilateral Knee Disability

The Veteran contends that he has left and right knee disabilities that are directly related to his active service.  Specifically, the Veteran contends that he had a right total knee arthroplasty and a left knee arthroscopy that are directly related to right and left knee injuries he had during his active service.  See, February 2016 VA examination.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

To establish service connection for a disability on a direct-incurrent basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  See also 38 C.F.R. § 3.303. 

The evidence of record shows that the Veteran had right knee replacement surgery in 2002 and left knee replacement surgery in 2008.  See, e.g., February 2016 VA examination.  Therefore, there is evidence of current right and left knee disabilities. 

As to an in-service event, injury or disease, the Veteran's service treatment records reveal that he had a right knee medial meniscus tear in December 1969 and a left knee medial meniscus tear in October 1980.  Accordingly, there is also evidence of an in-service injury in the form of bilateral knee medial meniscus tear, and the issue remaining for consideration as to direct service connection is whether any current left and/or right knee disability are/is etiologically related to the in-service knee injuries.  

With respect to a nexus between the current disabilities and in-service events, the only competent medical opinion of record is the February 2016 VA examination.  The February 2016 VA examiner reviewed the record, interviewed the Veteran and conducted an in-person examination.  The VA examiner noted that the Veteran had bilateral knee meniscal tears during his active service.  Additionally, the VA examiner noted that the Veteran had knee replacement surgery after service.  The Veteran further stated that the condition has gotten better relating to pain but his knees are not as strong as a regular knee.  The VA examiner opined that the Veteran's knee arthroplasty and left knee osteoarthritis were less likely than not incurred in or caused by the claimed in-service injury, event or illness.  As rationale, the VA examiner summarized the Veteran's service treatment records relating to his bilateral knees and stated that according to the available peer reviewed medical literature the Veteran's bilateral knee disability is an age related condition, most commonly resulting from chronic "wear and tear" which occurs over time as a result of normal physical activities.  The VA examiner further stated that while previous knee surgery, such as the Veteran's bilateral meniscectomy, has also been identified as a possible risk factor, the Veteran has at least two other conditions which are known significant factors for the development of osteoarthritis, i.e. obesity and advanced age.  The VA examiner concluded it is more likely that the Veteran's age and obesity contributed to his current disability.  

While the February 2016 VA examiner opined that the Veteran's current knee disabilities were more likely related to his age and obesity, and not his in-service left and right knee surgeries, such opinion is not supported by sufficient rationale.  Specifically, as rationale the VA examiner summarized the Veteran's service treatment records relating to his bilateral knees, and stated that according to the available peer reviewed medical literature, the Veteran's bilateral knee disability is an age related condition, most commonly resulting from chronic "wear and tear" which occurs over time as a result of normal physical activities.  No findings were made specific to why current right and left knee disabilities were due to age-related wear and tear versus chronic residual disability of the Veteran's medial meniscus tears in service.  Indeed, the examiner noted that previous knee surgery, such as the Veteran's bilateral meniscectomy, has also been identified as a possible risk factor for his current left and right knee disabilities.  The Veteran's obesity and advanced age were described only as having contributed to his current disability.  As such, the February 2016 VA examiner's negative nexus opinion is not dispositive of the appeal, and has limited probative value.

The Veteran asserts that he has had chronic bilateral knee pain since service, and as such, indicates an association between the current bilateral knee disability and the left and right knee medial meniscus tears in service.  The Veteran is competent to describe symptoms such as chronic pain which are capable of lay observation through the Veteran's senses.  Further, the Board also finds that the Veteran is credible in this regard, as his knee injuries are documented of record, and there exists no evidence to impugn his credibility in this regard.  Arthritis is a chronic disability for which service connection may be established based on continuity of symptomatology.  38 C.F.R. § 3.303.  

The Board recognizes that it is well established that a layperson without medical training is not qualified to render a medical opinion regarding the diagnosis or etiology of certain disorders and disabilities.  See 38 C.F.R. § 3.159 (a) (1).  The Veteran has not been shown to have had such requisite medical training.  However, in certain instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  However, as the origin or cause of osteoarthritis and the origin and necessity for total knee replacement surgery are not simple questions that can be determined based on personal observation by a lay person, the Veteran's lay testimony is not competent to establish medical etiology or nexus.  Id.  It is not shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical opinion as to the necessity for total knee replacement and the etiology of osteoarthritis.  As such, the Board finds the question of whether the Veteran's current bilateral knee disability had its onset during active duty does not lie within the range of common experience or common knowledge but requires special experience or special knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Nevertheless, as discussed above the lay statements provided by the Veteran are competent and credible evidence which support continuity of symptomatology of chronic knee disabilities since active service, and when considered in conjunction with the February VA 2016 VA examiner's opinion noting the Veteran's in-service medial meniscus tears are risk factors for the current right and left knee disabilities, and that his obesity and advanced age only contribute to, and are not the exclusive cause of, the current right and left knee disabilities, the Board finds that the evidence of record is in equipoise as to whether the current right and left knee disabilities are etiologically related to the in-service injuries.  With resolution of doubt in the Veteran's favor, service is warranted for residuals of the right knee arthroplasty and left knee arthroscopy.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Entitlement to service connection for status post right total knee arthroplasty is granted.

Entitlement to service connection for status post left knee arthroscopy is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


